DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-29 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1-29, the prior art of record does not teach a display device comprising: a first substrate; a second substrate facing the first substrate; a first polarizing layer disposed between the first substrate and the second substrate and including first line grid patterns; a light scattering layer disposed between the first polarizing layer and the second substrate; color filter layers disposed between the light scattering layer and the second substrate; a light blocking layer disposed between the color filter layers; and a planarization organic layer disposed between the light scattering layer and the first polarizing layer to cover the color filter layers and the light blocking layer.
Regarding claims 23-26 the prior art does not teach a display device comprising: a first substrate; a second substrate facing the first substrate; a first polarizing layer disposed between the first substrate and the second substrate and including first line grid patterns; a light scattering layer disposed between the first polarizing layer and the second substrate; and color filter layers disposed between the light scattering layer and the first polarizing layer.
Regarding claims 27-29, the prior art of record does not teach a display device comprising: a first substrate; a second substrate facing the first substrate; a first polarizing layer disposed between the first substrate and the second substrate and including first line grid patterns; color filter layers including light scatters, the color filter layers being disposed between the first polarizing layer and the second substrate; a light blocking layer disposed between the color filter layers; a planarization organic layer disposed between the color filter layers and the first polarizing layer to cover the color filter layers and the light blocking layer a planarization resin layer disposed between the planarization organic layer and the first polarizing layer, the planarization resin layer entirely covering the color filter layers and the light blocking layer; and a passivation layer disposed between the planarization organic layer and the planarization resin layer.
The closest prior art of record as previously cited is Lee 2017/0329175.  Yoon US2018/0292711 and Sugitani US 2018/0341147 has been excluded as prior art due to common ownership. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562. The examiner can normally be reached 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU VU/Primary Examiner, Art Unit 2871